DETAILED ACTION
Response to Amendment
Applicant's amendment and response, submitted June 15, 2021 has been reviewed by the examiner and entered of record in the file.  
Accordingly, claim 17 is amended, and claims 34-37 (previously withdrawn) are cancelled.  Claims 17, 21, 23, 28, 29, 31, 38, 40 and 41 are present in the application.

Previous Claim Rejections - 35 USC § 103(a)
3.	Claims 17, 21, 23, 28, 29, 31, 38, and 41 were previously rejected under 35 U.S.C. 103 as being unpatentable over Pirotte, U.S. 2014/0193503 A1, in view of Sherer, WO 2010/108973 A2, as evidenced by BBCH Monograph (2001 edition), further in view of Smith et al, Int. J. Fruit Science 2013, as evidenced by Freeman et al, Plant Disease 1998. and https://www.daf.qld.gov.au/business-priorities/agriculture/plants/fruit-vegetable/fruit-vegetable-crops/mangoes/management-of-post-harvest-mango-diseases.
	In view of Applicant’s amendment to claim 17, in order to draft the claim commensurate in scope with the unexpected results, i.e. the administration of dodine by contacting a papaya, mango or avocado plant or locus thereof with dodine in order to prevent anthracnose caused by the Colletotrichum fungal species Colletotrichum gloeosporioides or Colletotrichum acutatum, which are particular to the papaya, mango or avocado fruit, and repeating the contacting step, the previous obviousness rejection is withdrawn.

Claim 41 was previously rejected under 35 U.S.C. 103 as being unpatentable over Pirotte, U.S. 2014/0193503 A1, in view of Sherer, WO 2010108973 A2, further in view of Smith et al, Int. J. Fruit Science 2013, as evidenced by Freeman et al, Plant Disease 1998, as applied to claim 17, and in view of https://www.daf.qld.gov.au/business-priorities/agriculture/plants/fruit-vegetable/fruit-vegetable-crops/mangoes/management-of-post-harvest-mango-diseases.
	In view of Applicant’s amendment to claim 17, in order to draft the claim commensurate in scope with the unexpected results, i.e. the administration of dodine by contacting a papaya, mango or avocado plant or locus thereof with dodine in order to prevent anthracnose caused by the Colletotrichum fungal species Colletotrichum gloeosporioides or Colletotrichum acutatum, which are particular to the papaya, mango or avocado fruit, and repeating the contacting step, the previous obviousness rejection is withdrawn.
	REASONS FOR ALLOWANCE
5.	In consideration of Applicant’s amendatory changes and cancellations, claims 17, 21, 23, 28, 29, 31, 38, 40 and 41 are allowable over the prior art, as newly renumbered claims 1-9.   The following is an examiners statement of reasons for allowance:
This invention relates to a novel, improved method of applying the fungicidal composition dodine to the tropical fruit plants mango, papaya or avocado in order to prevent anthracnose caused by the Colletotrichum species Colletotrichum gloeosporioides or Colletotrichum acutatum, and repeating the application step one or more times at a fixed interval.  After a thorough search, the closest of prior art, Pirotte in view of Scherer, Smith and Freeman was found to suggest a similar method of Colletrotrichum on tropical plants by administering dodine in treatment blocks, however Pirotte fails to mention Colletotrichum species or the administration via treatment blocks, and Scherer fails to teach the instantly recited treatment blocks wherein only a fungicide is administered (i.e. no BCA is applied). Thus the above combination fails to teach, suggest or render obvious the instant claimed method.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/JANET L COPPINS/Examiner, Art Unit 1628  

/CRAIG D RICCI/Primary Examiner, Art Unit 1611